 Case 2:21-cv-10259-BAF-RSW ECF No. 4, PageID.15 Filed 02/08/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JOYCE RICHARDSON,

               Plaintiff,                                     Civil Action No. 21-CV-10259

vs.                                                           HON. BERNARD A. FRIEDMAN

MARK ANTHONY PRICE, et al.,

            Defendants.
____________________________/

        OPINION AND ORDER GRANTING PLAINTIFF’S APPLICATION TO
       PROCEED IN FORMA PAUPERIS AND DISMISSING THE COMPLAINT

               This matter is presently before the Court on plaintiff’s application to proceed in forma

pauperis [docket entry 2]. For the following reasons, the Court shall (1) grant the application and

therefore allow the complaint to be filed without prepayment of the filing fee, and (2) dismiss the

complaint because it is a state law action over which this Court can exercise jurisdiction only if the

parties are completely diverse. See 28 U.S.C. § 1332.

               Pursuant to 28 U.S.C. § 1915(a)(1), the Court may permit a person to commence a

lawsuit without prepaying the filing fee, provided the person submits an affidavit demonstrating that

he/she “is unable to pay such fees or give security therefor.” In the present case, plaintiff’s

application to proceed in forma pauperis makes the required showing of indigence. The Court shall

therefore grant the application and permit the complaint to be filed without requiring plaintiff to

prepay the filing fee.

               Pro se complaints are held to “less stringent standards” than those drafted by lawyers.

Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless, the Court is required by statute to dismiss

an in forma pauperis complaint if it
 Case 2:21-cv-10259-BAF-RSW ECF No. 4, PageID.16 Filed 02/08/21 Page 2 of 3




                (i) is frivolous or malicious;
                (ii) fails to state a claim on which relief may be granted; or
                (iii) seeks monetary relief against a defendant who is immune from
                such relief.

28 U.S.C. § 1915(e)(2)(B). Further, whether plaintiff has paid the filing fee or not, the Court must

also dismiss any complaint over which it lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

                In the present case, plaintiff seeks compensatory damages under state tort law for

injuries resulting from a vehicle collision, which occurred on February 4, 2018, in Detroit. The

complaint states that plaintiff is a citizen of Michigan and the three defendants are citizens of

Michigan, Georgia, and Illinois, respectively.         The parties thus lack complete diversity of

citizenship, as both plaintiff and a defendant are citizens of Michigan. This is a state law matter that

must be pursued in state court. Accordingly,



                IT IS ORDERED that plaintiff’s application for leave to proceed in forma pauperis

is granted. The complaint is filed and the filing fee need not be prepayed.



                IT IS FURTHER ORDERED that the complaint is dismissed for lack of subject

matter jurisdiction.




                                                 s/Bernard A. Friedman
                                                 Bernard A. Friedman
 Dated: February 8, 2021                         Senior United States District Judge
        Detroit, Michigan




                                                   2
 Case 2:21-cv-10259-BAF-RSW ECF No. 4, PageID.17 Filed 02/08/21 Page 3 of 3




                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on February 8, 2021.

 Joyce Richardson                                      s/Johnetta M. Curry-Williams
 4327 Bishop                                           Case Manager
 Detroit, MI 48224




                                                         3
